Case 1:21-cr-00054-JB-B Document 36 Filed 07/26/21 Page 1 of 1       PageID #: 128



            IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION


  UNITED STATES OF AMERICA               :

  vs.                                    : CRIMINAL NO.: 21-00054-JB-B

  ELLIOTE DWIGHT ROBINSON                :


                       ACCEPTANCE OF GUILTY PLEA
                       AND ADJUDICATION OF GUILT


        Pursuant to the Report and Recommendation of the United States

  Magistrate Judge (Doc. 34) and without any objection having been filed by the

  parties, the Defendant’s plea of guilty to Counts One, Five and Ten of the

  Indictment is now accepted, and the Defendant is adjudged guilty of such

  offense. A sentencing hearing has been scheduled for November 15, 2021, at 9:30

  a.m. in Courtroom 4A before the undersigned.

        DONE and ORDERED this 26th day of July 2021.


                                         s/JEFFREY U. BEAVERSTOCK
                                         UNITED STATES DISTRICT JUDGE
